Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2020 has been entered.

Notice to Applicant
The following is a Non-Final Office Action for Application Serial Number: 15/356,603, filed on November 20, 2016. In response to Examiner's Final Rejection of August 06, 2020, Applicant on November 17, 2020, amended Claims 1, 7 and 13, cancelled Claims 19 and 20 and added new Claims 21 and 22. Claims 1-18, 21 and 22 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

The 35 U.S.C. § 112(a) rejections of claims 1-20, are hereby withdrawn pursuant to Applicant’s amendments to claims 1, 7 and 13 and cancelling of claims 19 and 20.
Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C. 101 rejection for further explanation and rationale. 

The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments to claims 1, 7 and 13. New 35 U.S.C. § 103 rejections have been applied to new claims 21 and 22.

Response to Arguments
Applicant's arguments filed November 17, 2020 (hereinafter Applicant Remarks) have been fully considered but they are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed November 17, 2020.

Regarding the 35 U.S.C. 101 rejection, Applicant notes that the independent claims 1, 7, and 13 have been amended to include the patent-eligible subject matter from claims 19 and 20, as indicated in the Office Action. For example, the Office Action (p. 4) states that: 
However, Examiner finds new claims 19 and 20 would recite eligible subject matter under Step 2A - Prong Two of the two part analysis if Applicant amends the claims to include the additional element(s) performing the adjusting, as supported by the specification. 

	For at least this reason, Applicant respectfully requests that the rejection of claims 1-18 be withdrawn.
	In response, Examiner respectfully disagrees. Examiner respectfully reminded Applicant if the specification sets forth an improvement in the technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. Therefore, as stated in the “adjusting a usage of the respective computing service based on a computing performance metric meeting a performance threshold” limitation would recite patent eligible subject matter if Applicant amends the limitation to include the additional element(s) that performs the adjustment of the computing service. Examiner finds Applicant merely amended independent claims 1, 7 and 13 with the exact language of cancelled claims 19 and 20 without correlating the adjusting limitation to an additional element. 
	Examiner notes the specification states “A customer agent may then perform operations analysis over time in order to adjust usage of the cloud-computing resources based on a combination of performance and financial assessment conditions” (see par. 0071). The customer agent is disclosed in par. 0062 as an additional element. Examiner strongly encourages Applicant to amend the aforementioned limitation to include the customer agent performing the adjustment of the computing service.
	At this time, amended claims 1, 7 and 13 recite an abstract idea of certain methods of organizing human activity. Specifically, determining optimal pricing plans for information technology service constitutes methods based on fundamental economic principles or practices, as well as, methods based on commercial interactions, in particular business relations. Examiner finds the additional elements do not integrate the abstract idea into a practical application because it amounts to no more than a recitation of generic processor that serves as tools to perform the instructions of the abstract idea see MPEP 2106.05(f) and the additional elements perform functions the courts identified as being well-understood, routine and conventional; see MPEP 2106.05(d)(II). For at least these reasons, the claims remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Applicant Remarks, see pg. 14-18, with respect to the 35 U.S.C. 103 rejections have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are directed towards a method, claims 7-12 are directed towards a system and claims 13-18, 21 and 22 are directed towards a non-transitory computer-readable medium, which are among the statutory categories of invention.
Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 (Similarly Claims 7 and 13) is directed to determining optimal pricing plans for information technology service. 
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, the limitations of generating a number of different price plans constrained by a price plan policy, wherein price plan policy defines price boundaries for a price of an IT service; determining a set of reward for a respective price plan based on a target function, the target function generating a reward value that would result from using the associated price plan for a respective computing service, the set of reward values are determined by executing the respective computing service associated with the respective price plan a number of times over a respective period of time, wherein the set of reward values comprises at least one 
The judicial exceptions recited in Claim 1 (similarly Claims 7 and 13) is not integrated into a practical application because the claim recites computer components at a high-level of generality (e.g. data-storage devices, processors, computing environment, cloud computing services, and non-transitory computer-readable medium). The additional elements do not integrate the abstract idea into a practical application because it amounts to no more than a recitation of generic processor that serves as tools to perform the instructions of the abstract idea and does not impose any meaningful limits on practicing the abstract idea, similar to using a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc.
Claim 1 (similarly Claims 7 and 13) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as stated above, the additional elements in the claims other than the abstract idea per se, including data-storage devices, processors, computing environment, cloud computing services, and non-transitory computer-readable medium amount to no more than mere instructions to implement the idea on a processor. The courts have identified the claim functions as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs.
Dependent claims 2-6, 8-12, 14-18, 21 and 22 recite further steps that further narrow the abstract idea, which does not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, 10, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ferris et al., U.S. Publication No. 2011/0055034 [hereinafter Ferris], and further in view of Ward, U.S. Patent No. 9,294,236 [hereinafter Ward].

Referring to Claim 1, Ferris teaches: 
	A method stored in one or more data-storage devices and executed using one or more processors of a computing environment to calculate pricing of information technology ("IT") services provided by an IT vendor of cloud computing services (Ferris, [0012]), “a software provider can provide and price the software infrastructure based on expected utilization and actual utilization of the cloud computing environment”, the method comprising:
	generating a number of different price plans constrained by a price plan policy (Ferris, [0049]-[0050]), “… the price record 400 contains the various price levels. Additionally, the price record 400 can include entries 410 which identify the price level for various utilization of the 
	determining a set of reward values for a respective price plan based on a target function, the target function generating a reward value that would result from using the associated price plan for a respective computing service (Ferris, [0015]-[0016]), “the pricing module can be configured to determine the price for providing the software infrastructure and technical support for the software infrastructure based on the expected utilization of the software infrastructure, an actual utilization of the software infrastructure, and the purpose of the cloud…once pricing terms are accepted, the software provider system can be configured to provide the software infrastructure to the cloud provider. Additionally, the software provider system can be configured to provide a metering tool for tracking actual utilization of the software infrastructure. The metering tool can be configured to monitor the software resources of the cloud to track the utilization of the software infrastructure. In particular, the metering tool can be configured to cooperate and communicate with the cloud management system to determine the software resources utilized by processes instantiated in the cloud and to track the type, number, and duration of the utilization of the software resources”; (Ferris, [0018]), “… the software provider system can provide software infrastructure specifically tailored for the cloud. As such, a cloud provider can enhance the flexibility, power, and reliability of the cloud environment. Additionally, by pricing based on the utilization of the software infrastructure instead of a single price for selling the software infrastructure, the software provider system can accurately price the 
the set of reward values are determined by executing the respective computing service associated with the respective price plan a number of times over a respective period of time (Ferris, [0067]), “the pricing module can be configured to compare the actual utilization to the expected utilization, over time, to determine if the initial price of the software infrastructure should be modified. In particular, the pricing module 325 can be configured to identify the actual utilization of the software infrastructure, periodically, for example monthly. To identify the actual utilization, the pricing module 325 can be configured to access the software record 360 to identify and retrieve the actual utilization for the cloud 102 or a specific period of time, for example a particular month. Once retrieved, the pricing module 325 can be configured to compare the actual utilization to the expected utilization stored in the sales record 346. If the actual utilization does not match the expected utilization, the pricing module 325 can be configured to modify the initial price based on the terms stored in the sales record 346. The pricing module 325 can be configured to provide an indication of a modification in the price to the cloud provider via the interface 330”; (Ferris, [0075]), 
wherein the set of reward values comprises at least one of a computing usage volume or a computing service recovery rate (Ferris, [0052]), “the pricing module 325 can retrieve the pricing record 400 and determine that the initial price, based on the expected utilization of 1000 simultaneous virtual machines, to the cloud vendor will be $1,500.00 per month for a 3 year contract. Likewise, the pricing module 325 can determine that the price will decrease to $1,000.00 per month if the actual utilization drops below 500 simultaneous virtual machines”; (Ferris, [0061]), “…the metering tool 355 can be configured to actively monitor the hardware 
	determining an optimal price plan of the different price plans for the respective computing service for a present time period based on the set of reward values for the respective price plan and a number of times the respective price plan was executed over the respective period of time (Ferris, [0052]), “the pricing module 325 can retrieve the pricing record 400 and determine that the initial price, based on the expected utilization of 1000 simultaneous virtual machines, to the cloud vendor will be $1,500.00 per month for a 3 year contract. Likewise, the pricing module 325 can determine that the price will decrease to $1,000.00 per month if the actual utilization drops below 500 simultaneous virtual machines”; (Ferris, [0075]), “the software provider system 300 can modify the price if the actual utilization varies from the expected utilization. For example, the pricing module 325 can identify the actual utilization of the software infrastructure, periodically, for example monthly. To identify the actual utilization, the pricing module 325 can access the software record 360 to identify and retrieve the actual utilization for the cloud 102 or a specific period of time, for example a particular month… If the actual utilization does not match the expected utilization, the pricing module 325 can modify the initial price based on the terms stored in the sales record 346”; (Ferris, [0053]; [0067]).
Ferris teaches a software provider can provide and price the software infrastructure based on expected utilization and actual utilization of the cloud computing environment (see par. 0012), but Ferris does not explicitly teach: 
wherein the price plan policy defines price boundaries for a price of an IT service;
	executing, at the present time period, the respective computing service at the optimal price plan; and 
	adjusting a usage of the respective computing service based on a computing performance metric meeting a performance threshold.
However Ward teaches: 
wherein the price plan policy defines price boundaries for a price of an IT service (Ward, [col. 14 ln. 19-24]), “The spot pricing policy 307P may allow a client 148 to specify the maximum hourly price that the client is willing to pay, and the resource manager 180 may set a spot price for a given set of resource instances 130 dynamically based on the prices clients are willing to pay and on the number of instances available to support the spot model”; (Ward, [col. 15 ln. 24-28]), “The various pricing policies, including static and dynamic components of pricing, as well as location-dependent and location-independent components, may be used by pricing optimizer 181 to make its recommendations”;
	executing, at the present time period, the respective computing service at the optimal price plan (Ward, [col. 20 ln. 27-33]), “the price of each line item (i.e., each set of like instances) may also be displayed, as well as the total bill associated with the reservation. In some embodiments, the pricing optimizer may allow the client to specify whether the client wishes to have the recommendation implemented automatically, e.g. without obtaining additional consent from the client for one or more recommended actions”; (Ward, [col. 7 ln. 45- 58]), “Various other types of services and functions may be provided by the pricing optimizer in different embodiments--e.g., the pricing optimizer may suggest instance downgrades (e.g., informing a client that they may request a less powerful resource instance than the one they are currently 
adjusting a usage of the respective computing service based on a computing performance metric meeting a performance threshold (Ward, [col. 29 ln. 34-44]), “To support the commitment made by the resource manager to provide near-immediate or immediate access in response to fulfillment requests for reservation slots, a default interruptibility level may be assigned to some subset of the instances (such as 130G, 130H, 130I, 130J) of the available instance pool that are set aside to meet the demand for reserved slots. The default interruptibility level may for example indicate that the resource manager may revoke access to the instance at any time and without providing any notice of access revocation”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the pricing software in Ferris to include the pricing policy, execution of computing services and adjusting usage limitations as taught by Ward. The motivation for doing this would have been to improve the method of determining a price for the software infrastructure in Ferris (see par. 0014) to efficiently include the results of the pricing optimizer using performance and uptime related usage metrics in deciding the specific instance types to recommend (see Ward col. 16 ln. 57-59).

Referring to Claim 2, the combination of Ferris in view of Weinman teaches the method of claim 1. Ferris teaches a software provider can provide and price the software infrastructure based on expected utilization and actual utilization of the cloud computing environment (see par. 0012), but Ferris does not explicitly teach: 
further comprising performing operations analysis based on performance and financial assessment conditions in order to assess usage of the respective computing services.
However Ward teaches: 
further comprising performing operations analysis based on performance and financial assessment conditions in order to assess usage of the cloud- computing resources (Ward, [col. 6 ln. 63-67]-[col. 7 ln. 1-22]), “In some embodiments an interface manager (which, as noted earlier, may be incorporated within the pricing optimizer and/or a resource manager, or may be external to both the pricing optimizer and resource manager) may implement a programmatic interface, which may for example be exposed as one or more web pages, allowing clients to indicate optimization goals that the pricing optimizer should use when developing recommendations. Using such an interface, a client may in one implementation indicate a resource usage budget limit (e.g., the equivalent of “I can spend at most $10,000 for resource instances over the period Jul. 1, 2012-Sep. 30, 2012”), and the pricing optimizer may attempt to determine recommendations that meet the budget limit. In another scenario, a client may indicate an instance availability count goal (e.g., the equivalent of “For my applications to run effectively I must have at least 100 instances of performance rating X”) in some embodiments. In environments where different interruptibility settings are supported, e.g., where access to some resource instances may be revoked based on threshold conditions being reached, the pricing optimizer may also receive indications of the interruptibility preferences of a client, and use 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the pricing software in Ferris to include the operation analysis limitation as taught by Ward. The motivation for doing this would have been to improve the method of determining a price for the software infrastructure in Ferris (see par. 0014) to efficiently include the results of determine recommendations that meet the budget limit (see Ward col. 7 ln. 8).

Referring to Claim 4, the combination of Ferris in view of Weinman teaches the method of claim 1. Ferris further teaches: 
wherein the target function comprises one of a usage volume target function, a profit target function, and a recover target function (Ferris, [0052]; [0061]). 	

Referring to Claim 7, Ferris teaches: 
a system to calculate pricing of information technology ("IT") services provided by an IT vendor of cloud computing services comprising:
one or more processors (Ferris, [0068]-[0069]);
one or more data-storage devices (Ferris, [0068]; [0077]);
machine-readable instructions stored in the data-storage devices that when executed using the one or more processors controls the system to carry out (Ferris, [0077]).


Claims 8 and 14 disclose substantially the same subject matter as Claim 2 and are rejected using the same rationale as previously set forth.

Claims 10 and 16 disclose substantially the same subject matter as Claim 4 and are rejected using the same rationale as previously set forth.

Referring to Claim 13, Ferris teaches: 
a non-transitory computer-readable medium encoded with machine-readable instructions that implement a method carried out by one or more processors of a computer system to perform the operations of (Ferris, [0077]).
Claim 13 disclose substantially the same subject matter as Claim 1, and is rejected using the same rationale as previously set forth.







Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ferris et al., U.S. Publication No. 2011/0055034 [hereinafter Ferris], in view of Ward, U.S. Patent No. 9,294,236 [hereinafter Ward], in view of Weinman, U.S. Publication No. 2012/0016721 [hereinafter Weinman], and further in view of Anwar et al., U.S. Publication No. 2016/0094410 [hereinafter Anwar]. 

Referring to Claim 3, the combination of Ferris in view of Ward teaches the method of claim 1. Ferris teaches a software provider system can be configured to provide and price software infrastructure for a cloud to a cloud provider based on expected utilization and actual utilization of the cloud (see par. 0013) and Ward teaches pricing policies (see col. 5 ln. 60), but the combination of Ferris in view of Ward does not explicitly teach: 
wherein the price plan policy comprises cost structures, competitor pricing, and profit margins of the IT service provider.
However Weinman teaches: 
wherein the price plan policy comprises cost structures and competitor pricing of the IT service provider (Weinman, [0021]), “The pricing manager 108 may be configured to set prices for utilizing the resources by analyzing various types of information, such as information related to the current and forecasted utilization and availability of the resources 104, historical price and utilization information of the resources 104, competitor pricing information, and forecasted resource demand information”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Ferris in view of Ward to include the performing limitation as taught by Weinman. The motivation for doing this would have been to improve the method of determining a price for the software infrastructure in Ferris (see par. 0014) to efficiently include the results of optimizing the price and utilization of cloud computing resources from one or more cloud service providers (see Weinman par. 0001).
Ferris teaches a software provider system can be configured to provide and price software infrastructure for a cloud to a cloud provider based on expected utilization and actual utilization of the cloud (see par. 0013) and Weinman teaches pricing tables and competitor’s prices (see par. 
wherein the price plan policy comprises profit margins of the IT service provider.
However Anwar teaches: 
wherein the price plan policy comprises profit margins of the IT service provider (Anwar [0023]), “usage based pricing policies bring a new set of service management requirements for service providers, particularly for their revenue management…”; (Anwar, [0072]), “When a given metering, mediation and rating method are implemented, the system can estimate and track the cost associated with metering, mediation and rating (block 218). Then, various optimization methods can be utilized to maximize profit”; (Anwar, [0073]), “In one embodiment, services providers can dynamically recommend the most profitable price plans and associated revenue tools, with their scalable deployment, on one hand, based on the business trend for usage pricing and, on the other hand, based on the need for system management resources as new customers subscribe to the service”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Ferris in view of Ward in view of Weinman to include the policy limitation as taught by Anwar. The motivation for doing this would have been to improve the method of determining a price for the software infrastructure in Ferris (see par. 0014) to efficiently include the results of enabling cloud service providers to scale their revenue systems in a cost-aware manner (see Anwar par. 0022).

Claims 9 and 15 disclose substantially the same subject matter as Claim 3 and are rejected using the same rationale as previously set forth.

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ferris et al., U.S. Publication No. 2011/0055034 [hereinafter Ferris], Ward, U.S. Patent No. 9,294,236 [hereinafter Ward], and further in view of Houlihan et al., U.S. Publication No. 2008/0320123 [hereinafter Houlihan]. 

Referring to Claim 6, the combination of Ferris in view of Ward in view of Weinman teaches the method of claim 1. Ferris teaches a software provider system can be configured to provide and price software infrastructure for a cloud to a cloud provider based on expected utilization and actual utilization of the cloud (see par. 0013) and Ward teaches pricing policies (see col. 5 ln. 60), but the combination of Ferris in view of Ward does not explicitly teach: 
wherein determining the optimal price plan further comprises:
identifying a largest weighted mean reward; and
assigning the optimal price plan as a particular price plan with the largest associated weighted mean reward.
However Houlihan teaches: 
wherein determining the optimal price plan further comprises:
identifying a largest weighted mean reward (Houlihan, [0008]), “A weighted average performance state of all metrics is calculated as the weight property of the performance metric divided by the weight factor total. Responsive to determining that the highest value is higher than the weighted average performance state of all metrics, the highest value is used as the performance state of the virtualized process collection”; (Houlihan, [0072]); and

At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Ferris in view of Weinman to include the determining and assigning function limitation as taught by Houlihan. The motivation for doing this would have been to improve the method of determining a price for the software infrastructure in Ferris (see par. 0014) to efficiently include the results of the analysis of resource metrics which allows complex policies to be built from a collection of metric definitions defined at runtime (see Houlihan par. 0002).

Claims 12 and 18 disclose substantially the same subject matter as Claim 6 and are rejected using the same rationale as previously set forth.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ferris et al., U.S. Publication No. 2011/0055034 [hereinafter Ferris], in view of Ward, U.S. Patent No. 9,294,236 [hereinafter Ward], and further in view of Chambliss et al., U.S. Publication No. 2005/0076154 [hereinafter Chambliss]. 

Referring to Claim 21, the combination of Ferris in view of Ward teaches the medium of claim 13. Ferris teaches a metering tool configured to actively monitor the hardware resources of the computing systems and track the utilization of the hardware resources (see par. 0061), however the combination of Ferris in view of Ward does not explicitly teach: 
wherein the number of times over the respective period of time represents a number of test uses over the respective period of time.
However Chambliss teaches:
wherein the number of times over the respective period of time represents a number of test uses over the respective period of time (Chambliss, [0032]-[0033]), “Evaluation Interval 98: the time interval during which performance is evaluated. This value may indicate a number of units and a choice of time, such as five evaluations per hour, etc. …”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Ferris in view of Weinman to include the test limitation as taught by Chambliss. The motivation for doing this would have been to improve the method of determining a price for the software infrastructure in Ferris (see par. 0014) to efficiently include the results of conducting performance analysis (see Chambliss par. 0057).

Referring to Claim 22, the combination of Ferris in view of Ward teaches the medium of claim 13. Ferris teaches a metering tool configured to actively monitor the hardware resources of the computing systems and track the utilization of the hardware resources (see par. 0061), however the combination of Ferris in view of Ward does not explicitly teach:
wherein the computing performance metric is an average response time, and the performance threshold is a service level agreement response time.

wherein the computing performance metric is an average response time, and the performance threshold is a service level agreement response time (Chambliss, [0034]), “Mean Response Time (MRT) 102: a mean response time for each I/O operation in milliseconds (MS)”; (Chambliss, [0037]), “different performance characteristics, e.g., MRT, NDI, and NDT, may be specified for each performance class, e.g., standard, premium transactions, premium throughput…”; (Chambliss, [0052]), “the SLA server 16 determines the performance requirements for the ASC i from the service level agreement (SLG) 156a, 156b being checked, including the mean response time (MRT) 102….These desired performance criteria may be specified as a range, such as greater and/or less than a value and unit. The SLA server 16 then determines (at block 258) whether the percentage of I/Os for ASC i that satisfies the MRT requirement 102 is greater than or equal to the percentage guarantee 100 for the SLG being checked. As discussed, the ASC performance statistics 172a, 172b . . . 172n would include the measured response times 174a, 174b . . . 174n for a measured time interval. The SLA server 16 may process these measured response times to determine the percentage of such response times that satisfy the MRT requirement 102 to accomplish the step at block 258”; (Chambliss, [0028]), “The storage service provider may further define, using the SLA client 28, a plurality of service level guarantees that define performance guarantees defining the level of performance the storage ser4vice provider must provide pursuant to one or more service level agreements…”; (Chambliss, [0037]), “The SLA server 16 would compare the actual measured performance metrics with the demand and response time criteria specified for the service level guarantee”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Ferris in view of Weinman to include the .













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ferris et al. (US 20120131174 A1) – Systems and methods for identifying usage histories for producing optimized utilization in a cloud-based network. In particular, a target cloud can receive usage histories corresponding to end user usage in a respective set of other clouds. In embodiments, the target cloud can simulate an execution of the usage histories on resources in the target cloud to generate a set of utilization ratios. Further, the target cloud can determine a desirable usage history from the set of utilization ratios based on highly optimized resource usage within the target cloud. In embodiments, an administrator of the target cloud can provide a deployment recommendation to an administrator of the cloud associated with the desirable usage history.

Bansal et al. (US 6968323 B1) – A computer implementable system and method for allocation and pricing of classified resources of a web server farm to customers by a resource center comprising means for providing different levels of 

Tsun et al. (US 20040148610 A1) – Methods, systems and computer program products are provided for monitoring a task executing on a data processing system, the task having an associated work in process queue and an associated work pending queue. The task is configured to properly execute requests that are terminated in progress and restarted from an initial start point. A watchdog task determines if the task is executing properly and restarts the task if it is not executing properly. Restarting is provided by placing requests in the work in process queue of the terminated task in the work pending queue and clearing the work in process queue. Execution by the task of requests from the work pending queue is then reinitiated.

Hasson et al. (US 20110208875 A1) – A load balancer, comprising a network interface, a power conservation unit, and a routing module configured to route client requests received through the network interface to a plurality of servers. The power conservation unit is characterized by having a learning mode and a routing mode. In the learning mode one or more operation parameters of the servers are determined for a plurality of different external conditions and for a plurality of different values of one or more operation parameters of the routing module, and to generate a correlation table between the operation parameters of the routing module and the external conditions. In the routing mode the power conservation unit adjusts .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.